Name: 2008/34/EC: Council Decision of 6 December 2007 appointing a Finnish alternate member to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-01-11

 11.1.2008 EN Official Journal of the European Union L 8/12 COUNCIL DECISION of 6 December 2007 appointing a Finnish alternate member to the Committee of the Regions (2008/34/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Finnish Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) One alternate members seat on the Committee of the Regions has become vacant following the resignation of Mr HÃ ¥kan NORDMAN, HAS DECIDED AS FOLLOWS: Article 1 Ms Martina MALMBERG, chair of the municipal council of Inkoo, is hereby appointed alternate member of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 6 December 2007. For the Council The President A. COSTA (1) OJ L 56, 25.2.2006, p. 75.